DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The originally-filed disclosures of the prior-filed applications, Application Nos. 16/043,065, 15/476622, and 13/470,681, all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed applications disclose a large Markush Group (#1) for:  the properties of the soft layers (see Application 13/470681 specification paragraph 28 provided herein below, emphasis added): 
[0028] The soft polymer layers of the appliances can have a variety of physical properties. For example, physical properties such as hardness, ultimate tensile strength, elongation at break, tensile modulus, compression set, flexural modulus, and light transmission can each be specifically tailored for a particular application. In some embodiments, the soft polymer layers of the appliances can independently have a physical property of at least one of a hardness of about 60A to about 85D, an ultimate tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200 %, a compression set at about 70 °C of greater than 40% after 24 hours, a flexural modulus of greater than about 35,000 psi, and a light transmission between 400 nm and 800 nm of greater than about 75%.

The prior-filed applications disclose a large Markush Group (#2) for:  the properties of the hard layer (see Application 13/470681 specification paragraph 26, provided herein below, emphasis added).  
[0026] The hard polymer layer of the appliances of the present invention can have a variety of physical properties that can, e.g., improve treatment options for a practitioner. For example, physical properties such as tensile strength, elongation at yield, elongation at break, tensile modulus, flexural modulus, stress relaxation over time, and light transmission can each be specifically tailored for a particular application. In some embodiments, the hard polymer layer of the appliances can have a physical property of at least one of a tensile strength at yield of between about 4000 pounds per square inch (psi) and 6500 psi, an elongation at yield of greater than about 4%, an elongation at break of greater than about 70%, a tensile modulus of greater 30 than about 150,000 psi, a flexural modulus greater than about 150,000 psi, a stress relaxation at 24 hours testing in a high humidity environment (e.g., between about 90%-100% relative humidity) is greater than 10%, and a light transmission between 400 nm and 800 nm of greater than about 75%.

Claims 1 and 13 each recites: the first and second outer layers having a hardness of about 60 A to about 85D (only one subset of Markush Group #1).  
Claim 33 recites:  the first and second soft outer layers each has a flexural modulus of greater than about 35,000 psi (only one subset of Markush Group #1); and “the inner polymer layer having an elongation at break of greater than about 70% (only one subset of Markush Group #2).  
There is no support from the prior-filed applications for such specifically claimed subset(s) and/or the combination(s) of the subset(s) of the Markush Groups.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), and In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967).  The court noted that with respect to In re Ruschig that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”  
In this case,  the prior-filed applications fail to indicate blaze marks (e.g. an embodiment, preferred embodiment, or a testing example) directing the skilled artisan to the specifically claimed property and/or combination of properties of the layer(s).  
Therefore, all claims 1, 3-7, 9-13, 15-18, and 34-42, are not entitled to the priority benefit of any of said above listed parent applications.  Accordingly, for purpose of examination under the prior art, all claims 1, 3-7, 9-13, 15-18, and 34-42, are considered to have earliest filing date of 04/12/2019.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5, 7, 9-13, 17, 19, and 31-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over:
- Claims 1-31 of U.S. Patent No. 9,655,691;
- Claims 1-20 of U.S. Patent No. 9,655,693; and 
- Claims 1-14 of U.S. Patent No. 10,052,176.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5, 7, 9-13, 17, 19, and 31-41, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The application discloses a large Markush Group (#1) for:  the properties of the soft layers (specification paragraph 29 provided herein below, emphasis added) 
[0029] The soft polymer layers of the appliances can have a variety of physical properties. For example, physical properties such as hardness, ultimate tensile strength, elongation at break, tensile modulus, compression set, flexural modulus, and light transmission can each be specifically tailored for a particular application. In some embodiments, the soft polymer layers of the appliances can independently have a physical property of at least one of a hardness of about 60A to about 85D, an ultimate tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200 %, a compression set at about 70°C of greater than 40% after 24 hours, a flexural modulus of greater than about 35,000 psi, and a light transmission between 400 nm and 800 nm of greater than about 75%.

The application discloses a large Markush Group (#2) for:  the properties of the hard layer (specification paragraph 27, provided herein below, emphasis added).  
[0027] The hard polymer layer of the appliances of the present invention can have a variety of physical properties that can, e.g., improve treatment options for a practitioner. For example, physical properties such as tensile strength, elongation at yield, elongation at break, tensile modulus, flexural modulus, stress relaxation over time, and light transmission can each be specifically tailored for a particular application. In some embodiments, the hard polymer layer of the appliances can have a physical property of at least one of a tensile strength at yield of between about 4000 pounds per square inch (psi) and 6500 psi, an elongation at yield of greater than about 4%, an elongation at break of greater than about 70%, a tensile modulus of greater than about 150,000 psi, a flexural modulus greater than about 150,000 psi, a stress relaxation at 24 hours testing in a wet environment (e.g., between about 90%-100% relative humidity) is greater than 10%, and a light transmission between 400 nm and 800 nm of greater than about 75%. 
	 
Claims 1 and 13 each recites: the first and second outer layers having a hardness of about 60 A to about 85D (only one subset of Markush Group #1).  
Claim 33 recites:  the first and second soft outer layers each has a flexural modulus of greater than about 35,000 psi (only one subset of Markush Group #1); and “the inner polymer layer having an elongation at break of greater than about 70% (only one subset of Markush Group #2).  
There is no support from the original disclosure of this instant application for such specifically claimed subset(s) and/or the combination(s) of the subset(s) of the Markush Groups.  Such recitations thus are considered to be new matter.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), and In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967).  The court noted that with respect to In re Ruschig that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.”  
In this case, the original disclosure fails to indicate blaze marks (e.g. an embodiment, preferred embodiment, or a testing example) directing the skilled artisan to the specifically claimed property and/or combination of properties of the layer(s).  
All dependent claims are rejected herein based on dependency of the base claims 1, 13, and 33, rejected herein.


Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 5, 7, 9-13, 17, 19, and 31-41, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 13, and 33, each is incomplete for omitting essential elements, such omission amounting to a gap between the elements, rendering the claim indefinite.  See MPEP § 2172.01.  The omitted element(s) are: the elastic modulus, stiffness or hardness property, or a comparison of elastic modulus, stiffness, or hardness thereof, between the first and second soft layers and the hard inner layer.  
As currently recited, the recited terms “soft” and “hard” are merely nominal terms since there is no numeric measurement and/or a comparison there between the “softness” or “hardness” of the soft and hard layers.  For example, the current recitation allows for interpretation that the “soft layer” may have a hardness greater than that of the “hard layer”.
All dependent claims are rejected herein based on dependency of the base claims 1, 13, and 33, rejected herein. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 5, 7, 9-13, 17, 19, and 31-41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2009/0246724 A1) in view Hostettler (US 4,791,156) and DeSimone et al. (US 7,641,828), as evidenced by Plastics (non-patent literature No. 108 in IDS filed 04/22/2019).
Regarding claim 1, Chen discloses a removable orthodontic tooth positioning appliance 100 having teeth receiving cavities 102 shaped to directly receive at least some of a patient's teeth 114 and apply a resilient positioning force to the patient's teeth (Fig. 1, paragraph 4).  The appliance 100 comprises: a first and second outer polymer layers 134 comprising first and second polymeric materials; and an inner polymer layer 132 comprising a third polymeric material (Fig. 4C; paragraphs 3, 32, 36).  
	Regarding the first and second outer polymer layers as claimed in claims 1, 5, 7, and 31, Chen is silent to its ultimate tensile strength, elongation at break, and hardness, as claimed.  However, note that Chen discloses that it is well known to use polymeric material such as thermoplastic polyurethane (paragraphs 3, 21-22).  Hostettler teaches that it is well known that multilayer polymeric dental appliance (column 2 lines 33-38), includes a hard layer of hardness about “60D-100D” (column 2 lines 22-26, 34-35), and a separate soft layer of polyurethane elastomer having a hardness of “not greater than about 65A” (column 2 lines 36-44) which at least overlaps with the claimed range of hardness of about 60A to about 85D.  It would have been obvious to one of ordinary skill in the art at the time of invention to use soft polyurethane elastomer for the soft polymer layers of Chen as taught by Hostettler in order to provide a soft layer which provides tissue relief, is inexpensive, trouble-free, and easy to keep clean (column1 lines 40-41, 50-59).  Hostettler also discloses the material having certain tensile strength and elongation % (Table 1), indicating that such variables are of result-effective variables.  The Plastics document shows that polyurethane elastomer has an elongation at break of 75 to 1400% which overlaps with the claimed range of greater than about 200%, and a hardness of 14 to 96 D which overlaps with the claimed range of 60 A to about 85 D.  Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Regarding the inner polymer layer as claimed in claims 1, 9-10, and 12, Chen fails to disclose the hard polymer layer comprising a co-polyester and having the specifically claimed characteristics.   DeSimone et al. discloses a polymer orthodontic appliance 10 made of co-polyesters and blends (column 5 lines 66-67).  DeSimone also teaches that polyester, thermoplastic polyurethane, acrylic, polyamide, or polyetherimide (col. 6 ll. 47-59), polyethylene terephthalate, or polybutylene terephthalate (col. 7 ll. 24-31) may be used for hard layers (col. 6 ll. 47-59: polymeric materials with high glass transition temperatures). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the materials taught by DeSimone to form Chen's hard layer since DeSimone teaches that such materials are suitable for the intended use of such hard layer with predictable results and/or reasonable expectation of success.  DeSimone also discloses such hard polymer layer comprising tensile modulus greater than 200,000 psi, a tensile strength at yield of greater than 8,800 psi, elongation at yield of greater than 4%,  elongation at break of greater than 80%, a flexural modulus of greater than 200,000 psi, stress relaxation of not more than 50%, and light transmission between 400 nm and 800 nm of greater than 75% (column 2 lines 5-16), which ranges overlapping with or indicating that the claimed ranges are of result-effective variables.  Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
As to claim 11, Chen discloses the appliance and the layers therein may have certain thicknesses (paragraphs 30-31), indicating that such thickness is of result-effective variable.  Therefore, such claimed range of thickness would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Regarding claims 13, 17, 19, and 32, Chen discloses a plurality of such incremental tooth position adjustment appliances 100, where the appliances are successively worn by a patient to move teeth from one arrangement to a successive arrangement (paragraphs 14-15).  Chen/Hostettler/DeSimone discloses the elements as claimed as detailed above with respect to claims 1-12). 
Regarding claims 33-41, Chen/Hostettler/DeSimone discloses the elements as claimed as detailed above with respect to claims 1, 5, 7, 9-12, and 31, as detailed above. 

Response to Arguments
11.	Applicant’s arguments filed 01/20/2022 have been fully considered.  
Regarding the 35 USC § 103 ground(s) of rejection under prior art, Applicant argues that (1) the cited references provide no reason to select a polymer of DeSimone for use in Chen, and  (2) one of ordinary skill in the art would not have had reasonable expectation of success for combining the teachings of Chen, DeSimone, and Hostettler to produce the presently claimed orthodontic appliances.  It is maintained that Chen, DeSimone, and Hostettler, are all directed to orthodontic shell appliances.  Thus it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the materials taught by DeSimone to form Chen's hard layer since DeSimone teaches that such materials are suitable for the intended use of such hard layer with predictable results and/or reasonable expectation of success.  And as Hostettler teaches that it is well known that a multilayer polymeric dental appliance (column 2 lines 33-38), includes a hard layer of hardness about “60D-100D” (column 2 lines 22-26, 34-35), and a separate soft layer of polyurethane elastomer having a hardness of “not greater than about 65A” (column 2 lines 36-44), indicating that such claimed ranges of properties are of result-effective variables.  Thus, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Furthermore, Applicant argues that (3) the presently claimed appliances were found to exhibit unexpectedly beneficial results, and (4) the presently claimed appliances gave rise to considerable commercial success.  Regarding the hard polymer layer, Applicant argues that there is no reason provided for why one of ordinary skill in the art would select a co-polyester material from DeSimone for the hard polymer layer because DeSimone lists hundreds of materials.  Applicant cites unexpected results for the specifically claimed material of co-polyester for the hard polymer layer.  However, Applicant fails to provide evidence for such cited unexpected result or criticality of using specifically co-polyester for the hard polymer layer.  In fact, similar to DeSimone listing co-polyester among the list of many suitable material, Applicant also discloses co-polyester among a list of many materials that can be used for the hard polymer layer:
“For example, the hard polymer layer can include several polymer layers laminated together to form the hard polymer layer. The laminated hard polymer layer can include at least two layers of any combination of the following polymer materials: a polyester, a co-polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, and a polytrimethylene terephthalate.”
 (Specification paragraph 30).

Applicant cites the affidavit/declaration by co-inventor Chunhua Li, filed 10/28/2019, as to provide evidences for the unexpected results and commercial success.  However, note that the affidavit only refers to the system, i.e. SmartTrackTM (ST30) as a multilayered material with a hard polymer layer between two soft polymer layers, and not to the individual claims of the application, particularly “a first outer polymer layer, a second outer polymer layer, and an inner polymer layer” .  The affidavit fails to provide a nexus to the claimed invention(s).  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the priority and the ground(s) of rejection under U.S. 35 112(a), Applicant’s remarks pointing out to the prior-filed and the instant applications disclosing a specific example for the soft layer comprising thermoplastic polyurethane and the hard layer comprising co-polyester, are persuasive.  
However, Applicant fail to show support from the prior-filed and the instant applications for the specifically claimed property or a combination of properties for the soft and hard layers.  See statement regarding priority and ground(s) of rejection under U.S. 35 112(a) above.  
Note the new ground(s) of rejection under 35 USC 112(b). 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772